                Case 19-01298-MAM           Doc 8   Filed 08/08/19   Page 1 of 17



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov
In re:                                                      Case No. 18-16248-BKC-MAM
                                                            Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                            /
ROBERT C. FURR not individually but                         ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee of the,
SECOND SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PHARMACEUTICALS, LLC,
a Maryland Limited Liability Company,
OB REAL ESTATE HOLDINGS 1732, LLC, a
Florida Limited Liability Company,
SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC,
a Florida Limited Liability Company
FLORIDA'S ASSOCIATION OF COMMUNITY
BANKS AND CREDIT UNIONS, INC. a Florida Corporation,
SYMPATICO EQUINE RESCUE, INC, a Florida Corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually.

         Defendants.
                                                /

   PLAINTIFF’S NOTICE OF INTENT TO USE SUMMARIES AT HEARING ON
TRUSTEE’S EXPEDITED MOTION FOR PRELIMINARY INJUNCTION AND OTHER
                          RELIEF [ECF NO. 2]
                 Case 19-01298-MAM              Doc 8      Filed 08/08/19        Page 2 of 17



        Robert C. Furr (the “Trustee”), not individually but as Chapter 7 Trustee of the bankruptcy

estate of the Debtor, Chance & Anthem, LLC (the “Debtor” or “C&A”), by and through his

undersigned counsel, pursuant to Fed. R. Evid. 611 and 1006, hereby gives notice of the Trustee’s

intent to use the following summaries as part of his presentation at the hearing set for August 9,

2019, at 10:30 a.m. on the Trustee’s Expedited Motion for Preliminary Injunction and Other Relief

[ECF No. 2]:

        1.       A table setting forth, identifying, and/or summarizing the transactions pertaining to

Christopher George’s deposit of $2 million in cash and the Talavera House,1 and subsequent related

transactions thereafter.

        2.       A table setting forth, identifying, and/or summarizing the transactions pertaining to

the transfer of $800,000.00 by Carl Stone and his associate David Fiore to an attorneys’ trust

account maintained by Defendants Siskind and Siskind Legal, and subsequent related transactions

thereafter.

        3.       A table setting forth, identifying, and/or summarizing the transactions pertaining to

the transfer of $1,157,623 into the Debtor by Fred Volkwein, and subsequent related transactions

thereafter.

        4.       An exhibit identifying the Siskind Cash Transfers.

        5.       An exhibit setting forth, identifying, and/or summarizing the Tanya Siskind Cash

Transfer.

        6.       A summary of receipts and disbursements by entity and category.




1       All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Adversary
Complaint to Avoid and to Recover Fraudulent Transfers, for Turnover, for an Accounting, Alter-Ego, Substantive
Consolidation, Injunctive Relief and for Other Relief [ECF No. 1].
               Case 19-01298-MAM          Doc 8     Filed 08/08/19   Page 3 of 17



       Each of the foregoing summaries, tables, and/or exhibits are attached hereto as composite

Exhibit “A.” Trustee files this Notice to provide notice for interested parties to review the

summarized evidence.

       Respectfully submitted on this 8th day of August, 2019.

                                                     GENOVESE JOBLOVE & BATTISTA, P.A.
                                                     Counsel to the Trustee
                                                     100 S.E. 2nd Street, Suite 4400
                                                     Miami, FL 33131
                                                     Tel.: (305) 349-2300
                                                     Fax.: (305) 349-2310

                                              By:    /s/ Jesus M. Suarez
                                                     Jesus M. Suarez, Esq.
                                                     Fla. Bar No. 60086
                                                     jsuarez@gjb-law.com




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of August, 2019, a copy of the foregoing was

served upon all parties registered to receive electronic notification in this case via the Court’s

CM/ECF system, upon Jeffrey Siskind via e-mail, and upon the parties set forth on the following

service list via First Class Mail and/or E-mail.


                                              By: /s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.
             Case 19-01298-MAM            Doc 8   Filed 08/08/19   Page 4 of 17



                                      SERVICE LIST

Notice will be served via U.S. Mail and/or E-mail upon:

Jeffrey M. Siskind, individually
3465 Santa Barbara Drive
Wellington, Florida 33414
Via e-mail at jeffsiskind@msn.com

Siskind Legal Services
c/o Jeffrey M. Siskind, Managing Member
3465 Santa Barbara Drive
Wellington, Florida 33414
Via e-mail at jeffsiskind@msn.com

Tanya Siskind, individually
3465 Santa Barbara Drive
Wellington, Florida 33414
Via e-mail at tsiskind@wellingtonfl.gov

Second Siskind Family Trust
c/o Tanya Siskind, Trustee
3465 Santa Barbara Drive
Wellington, Florida 33414
Via e-mail at tsiskind@wellingtonfl.gov

Frank Zokaites
375 Golfside Drive
Wexford, PA 15090
Via e-mail at frank@zokaites.com

CannaMed Pharmaceuticals, LLC
c/o Jeffrey M. Siskind , Managing Member
3465 Santa Barbara Drive
Wellington, Florida 33414
Via e-mail at jeffsiskind@msn.com

CannaMed Pharmaceuticals, LLC
27120 Ocean Gateway
Hebron, MD 21830

CannaMed Pharmaceuticals, LLC
c/o Angeline Nanni
111119 Willow Bottom Drive
Columbia, MD 21044
              Case 19-01298-MAM         Doc 8    Filed 08/08/19       Page 5 of 17



OB Real Estate Holdings 1732, LLC
c/o Frank Zokaites, Managing Member
375 Golfside Drive
Wexford, PA 15090
Via e-mail at frank@zokaites.com

Sovereign Gaming and Entertainment, LLC
c/o Jeffrey M. Siskind,, on behalf of William Siskind, deceased
3465 Santa Barbara Drive
Wellington, Florida 33414
Via e-mail at jeffsiskind@msn.com

Florida’s Association of Community Banks and Credit Unions, Incorporated
c/o Jeffrey M. Siskind, President
3465 Santa Barbara Drive
Wellington, Florida 33414
Via e-mail at jeffsiskind@msn.com

Sympatico Equine Rescue, Inc.
c/o Jeffrey M. Siskind, President
3465 Santa Barbara Drive
Wellington, Florida 33414
Via e-mail at jeffsiskind@msn.com

Wellington 3445, LP
c/o Samantha Tesser Haimo, Esq.
7900 Peters Road, Suite B-200
Fort Lauderdale, FL 33324
sth@womenatlawfl.com

Wellington 3445, LP
c/o Frank Zokaites, for General Partner, Zokaites Contracting FL, LLC
375 Golfside Drive
Wexford, PA 15090
Via e-mail at frank@zokaites.com

Zokaites Properties, LP
c/o Frank Zokaites, for General Partner, Zokaites Contracting, Inc.
375 Golfside Drive
Wexford, PA 15090
Via e-mail at frank@zokaites.com

Robert Gibson
1709 22nd Avenue North
Lake Worth, Florida 33460
Via e-mail at intelexigent@gmail.com
             Case 19-01298-MAM         Doc 8   Filed 08/08/19   Page 6 of 17




Robert Gibson
7369 Palmdale Drive
Boynton Beach, Florida 33436
Via e-mail at intelexigent@gmail.com
  Case 19-01298-MAM   Doc 8   Filed 08/08/19   Page 7 of 17




COMPOSITE EXHIBIT “A”
Case 19-01298-MAM   Doc 8   Filed 08/08/19   Page 8 of 17




TABLE 1 – CHRISTOPHER GEORGE RELATED TRANSFERS




                             CONFIDENTIAL
Case 19-01298-MAM   Doc 8   Filed 08/08/19   Page 9 of 17



 TABLE 2 – CARL STONE & RICHARD NEFF TRANSFERS
Case 19-01298-MAM   Doc 8   Filed 08/08/19   Page 10 of 17



     TABLE 3 – FREDERICK VOLKWEIN TRANSFERS
                                                                                                                        Detail
                              Case 19-01298-MAM           Doc 8    Filed 08/08/19       Page 11 of 17


Chance & Anthem, LLC
Detailed of Disbursements - Cash & Withdrawals


                                                                                                           Disbursement/
     Bank                   Entity                    Type          Date            Received From/ Payee       Debit
Chase 1866       Chance & Anthem                 ATM Withdrawal   10/13/15   Cash                                  500.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   10/30/15   Cash                                  500.00
SunTrust 6688    Chance & Anthem                 Withdrawal       11/09/15   Cash                                2,500.00
SunTrust 6688    Chance & Anthem                 Withdrawal       11/13/15   Cash                                5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       11/23/15   Cash                                5,000.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   11/25/15   Cash                                  500.00
SunTrust 6688    Chance & Anthem                 Withdrawal       11/27/15   Cash                               40,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/02/15   Cash                                2,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/02/15   Cash                                5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/07/15   Cash                                1,000.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   12/11/15   Cash                                  100.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/11/15   Cash                                5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/14/15   Cash                                2,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/16/15   Cash                                5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/21/15   Cash                                2,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       12/31/15   Cash                                5,000.00
SunTrust 6688    Chance & Anthem                 Withdrawal       01/04/16   Cash                                2,500.00
SunTrust 6688    Chance & Anthem                 Withdrawal       01/19/16   Cash                                2,000.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   03/07/16   Cash                                  300.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   03/22/16   Cash                                2,500.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   03/23/16   Cash                                   63.50
Chase 1866       Chance & Anthem                 ATM Withdrawal   03/24/16   Cash                                  200.00
Chase 1866       Chance & Anthem                 Withdrawal       03/25/16   Other Withdrawal                    2,000.00
Chase 1866       Chance & Anthem                 Withdrawal       04/04/16   Other Withdrawal                      500.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   04/21/16   Cash                                   20.00
SunTrust 6688    Chance & Anthem                 Withdrawal       04/22/16   Cash                                1,100.00
Chase 1866       Chance & Anthem                 Withdrawal       06/01/16   Other Withdrawal                      200.00
Chase 1866       Chance & Anthem                 Withdrawal       06/15/16   Other Withdrawal                      750.00
Chase 1866       Chance & Anthem                 Withdrawal       06/24/16   Other Withdrawal                      750.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   07/08/16   Cash                                   20.00
Chase 1866       Chance & Anthem                 Withdrawal       07/29/16   Other Withdrawal                      600.00
Chase 1866       Chance & Anthem                 Withdrawal       08/08/16   Other Withdrawal                      300.00
Chase 1866       Chance & Anthem                 Withdrawal       08/26/16   Other Withdrawal                    3,300.00
SunTrust 6688    Chance & Anthem                 Withdrawal       08/26/16   Cash                                  900.00
SunTrust 6688    Chance & Anthem                 Withdrawal       08/30/16   Cash                                  300.00
Chase 1866       Chance & Anthem                 Withdrawal       09/02/16   Other Withdrawal                       40.00
Chase 1866       Chance & Anthem                 Withdrawal       09/06/16   Other Withdrawal                    3,265.00
Chase 1866       Chance & Anthem                 Withdrawal       09/06/16   Other Withdrawal                      500.00
Chase 1866       Chance & Anthem                 Withdrawal       09/09/16   Other Withdrawal                      300.00
Chase 1866       Chance & Anthem                 Withdrawal       09/09/16   Other Withdrawal                    4,000.00
Chase 1866       Chance & Anthem                 Withdrawal       09/12/16   Other Withdrawal                       40.00
Chase 1866       Chance & Anthem                 Withdrawal       09/14/16   Other Withdrawal                      250.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   09/16/16   Cash                                  200.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   10/21/16   Cash                                  400.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   10/24/16   Cash                                  500.00
Chase 1866       Chance & Anthem                 Withdrawal       11/01/16   Other Withdrawal                      200.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   11/28/16   Cash                                   50.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   01/27/17   Cash                                   20.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   01/30/17   Cash                                  100.00
Chase 1866       Chance & Anthem                 ATM Withdrawal   02/27/17   Cash                                  100.00
Chase 1866       Chance & Anthem                 Withdrawal       03/07/17   Other Withdrawal                       75.00



GlassRatner Advisory & Capital Group, LLC                                                                          Page 1 of 2
                                                                                                                     Detail
                              Case 19-01298-MAM      Doc 8    Filed 08/08/19       Page 12 of 17


                                                                                                        Disbursement/
     Bank                   Entity               Type          Date            Received From/ Payee         Debit
Chase 1866       Chance & Anthem            ATM Withdrawal   03/30/17   Cash                                     40.00
Chase 1866       Chance & Anthem            ATM Withdrawal   05/01/17   Cash                                    200.00
Chase 1866       Chance & Anthem            ATM Withdrawal   05/04/17   Cash                                     60.00
Chase 1866       Chance & Anthem            Withdrawal       05/15/17   Other Withdrawal                         20.00
Chase 1866       Chance & Anthem            ATM Withdrawal   05/24/17   Cash                                    180.00
Chase 1866       Chance & Anthem            ATM Withdrawal   06/19/17   Cash                                    100.00
Chase 1866       Chance & Anthem            ATM Withdrawal   07/26/17   Cash                                    100.00
Chase 1866       Chance & Anthem            ATM Withdrawal   07/28/17   Cash                                     20.00
Chase 1866       Chance & Anthem            ATM Withdrawal   08/04/17   Cash                                    500.00
Chase 1866       Chance & Anthem            Withdrawal       10/03/17   Other Withdrawal                         80.00
Chase 1866       Chance & Anthem            ATM Withdrawal   10/04/17   Cash                                    100.00
Chase 1866       Chance & Anthem            Withdrawal       10/05/17   Other Withdrawal                        400.00
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 102.68
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 112.05
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 102.98
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 103.57
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 107.46
Chase 1866       Chance & Anthem            Card Purchase    10/10/17   Walmart                                 103.74
Chase 1866       Chance & Anthem            Card Purchase    10/11/17   Walmart                                 101.80
Chase 1866       Chance & Anthem            Withdrawal       11/30/17   Other Withdrawal                         50.00
Chase 1866       Chance & Anthem            Card Purchase    12/05/17   Walmart                                 110.57
Chase 1866       Chance & Anthem            ATM Withdrawal   12/05/17   Cash                                    500.00
Chase 1866       Chance & Anthem            ATM Withdrawal   12/14/17   Cash                                    500.00
Chase 1866       Chance & Anthem            ATM Withdrawal   12/15/17   Cash                                    500.00
Chase 1866       Chance & Anthem            Withdrawal       12/16/17   Other Withdrawal                        250.00
Chase 1866       Chance & Anthem            Card Purchase    12/18/17   Walmart                                 100.98
Chase 1866       Chance & Anthem            Card Purchase    12/18/17   Walmart                                 104.97
Chase 1866       Chance & Anthem            Withdrawal       12/23/17   Other Withdrawal                        300.00
Chase 1866       Chance & Anthem            Card Purchase    01/02/18   Walmart                                 141.77
Chase 1866       Chance & Anthem            ATM Withdrawal   01/02/18   Cash                                    200.00
Chase 1866       Chance & Anthem            ATM Withdrawal   01/02/18   Cash                                    300.00
Chase 1866       Chance & Anthem            ATM Withdrawal   01/04/18   Cash                                    200.00
Chase 1866       Chance & Anthem            Card Purchase    01/16/18   Walmart                                 135.94
Chase 1866       Chance & Anthem            Card Purchase    01/16/18   Walmart                                 115.40
Chase 1866       Chance & Anthem            ATM Withdrawal   01/16/18   Cash                                    220.00
Chase 1866       Chance & Anthem            ATM Withdrawal   01/22/18   Cash                                    100.00
Chase 1866       Chance & Anthem            ATM Withdrawal   01/22/18   Cash                                    200.00
Chase 1866       Chance & Anthem            Card Purchase    02/26/18   Walmart                                 101.05
Chase 1866       Chance & Anthem            Withdrawal       03/06/18   Other Withdrawal                         20.00
Chase 1866       Chance & Anthem            Withdrawal       03/14/18   Other Withdrawal                        200.00
Chase 1866       Chance & Anthem            Withdrawal       03/22/18   Other Withdrawal                      2,000.00
Chase 1866       Chance & Anthem            Card Purchase    03/27/18   Walmart                                 140.97
Chase 1866       Chance & Anthem            ATM Withdrawal   05/12/16   Cash                                    500.00
Chase 1866       Chance & Anthem            ATM Withdrawal   05/13/16   Cash                                    600.00
Chase 1866       Chance & Anthem            Withdrawal       05/31/16   Other Withdrawal                        200.00

                                                                              Cash & Withdrawal Total   $   119,769.43




GlassRatner Advisory & Capital Group, LLC                                                                       Page 2 of 2
                                                                                                                                                       Detail
                                                          Case 19-01298-MAM        Doc 8    Filed 08/08/19       Page 13 of 17


Chance & Anthem, LLC
Summary of Transfers to Tanya Siskind
Source: Bank Statements, deposit detail and canceled checks


                                                                                                                                 Disbursement/
     Bank                       Entity                           Type     Date     Check No.         Received From/ Payee            Debit
Chase 1866           Chance & Anthem                          Check     03/01/16     1127    Tanya Siskind                             2,500.00
Chase 1866           Chance & Anthem                          Check     04/04/16     1151    Tanya Siskind                             3,000.00
Chase 1866           Chance & Anthem                          Check     06/29/16     1210    Tanya Siskind                             6,000.00
Chase 1866           Chance & Anthem                          Check     11/01/16     1315     Tanya L. Siskind                         5,000.00
Chase 1866           Chance & Anthem                          Check     03/29/18     1361     Tanya Siskind                              500.00

                                                                                                                 TOTAL           $    17,000.00




GlassRatner Advisory & Capital Group, LLC                                                                                                         Page 1 of 1
Case 19-01298-MAM   Doc 8   Filed 08/08/19   Page 14 of 17
Case 19-01298-MAM   Doc 8   Filed 08/08/19   Page 15 of 17
Case 19-01298-MAM   Doc 8   Filed 08/08/19   Page 16 of 17
Case 19-01298-MAM   Doc 8   Filed 08/08/19   Page 17 of 17
